 604DECISIONSOF NATIONALLABOR RELATIONS BOARDtives to that labor organization, which the Board in such circum-stances finds to be an appropriate unit for the purposes of collectivebargaining. In the event that a majority of the employees in votinggroup (a) select the Operating Engineers and if a majority of theemployees in voting group (b) select either the Teamsters or theJoint Petitioners, the Regional Director is instructed to issue a certifi-cation of representatives to that labor organization for a unit of pro-duction employees, which the Board, in these circumstances, finds tobe appropriate for collective bargaining.However, if a majority ofthe employees in voting group (a) do not vote for the OperatingEngineers, the votes of both groups will be pooled,13 and the RegionalDirector conducting the election is instructed to issue a certificationof representatives to the Joint Petitioners, if this organization isselected by a majority of the employees in the pooled production andmaintenance group, which the Board, in such circumstances, finds tobe appropriate for the purposes of collective bargaining.14[Text of Direction of Elections omitted from publication.]18 If the votes are pooled, they are to be tallied in the following manner : The votesfor the labor organizations seeking separate units shall be counted as valid votes butneither for nor against the labor organization seeking to represent the more compre-hensive production and maintenance unit; all other votes are to be accorded their facevalue, whether for representation by the union seeking the more comprehensive group orfor no union.14 SeeDierks Paper Company,120 NLRB 290, 294.United Hatters,Cap and MillineryWorkers Union, AFL-CIOandKorber Hats,Inc.Case No. 5-0C-107.August 20, 1959DECISION AND ORDEROn May 20, 1959, Trial Examiner Vincent M. Rotolo issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are affirmed.The Board has considered the Intermediate Re-port, the exceptions and brief, and the entire record in the case and124 NLRB No. 79. UNITED HATTERS, CAP & MILLINERY WORKERS UNION605hereby adopts the findings,' conclusions,2 and recommendations I ofthe Trial Examiner, except as indicated herein.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, United Hatters,Cap and Millinery Workers Union, AFL-CIO, its officers, representa-tives, agents, successors, and assigns, shall:1.Cease and desist from engaging in, or inducing or encouragingemployees of Theo. Epstein and Sons, or of any employer other thanKorber Hats, Inc., by picketing or by any other conduct, to engage ina strike or a concerted refusal in the course of their employment touse, manufacture, process, transport, or otherwise handle or work onany goods, articles, materials, or commodities, or to perform anyservices, where an object thereof is to force or require Theo. Epsteinand Sons or any other employer to cease using, selling, handling,transporting, or otherwise dealing in the products of, or to otherwisecease doing business with, Korber Hats, Inc., or any other producer,processor, or manufacturer.2.Take the following affirmative action which it is found willeffectuate the policies of the Act:(a)Post at its business office and meeting halls in the city ofBaltimore,Maryland, copies of the notice attached hereto marked"Appendix."' Copies of said notice, to be furnished by the regionalDirector for the Fifth Region, shall, after being duly signed by an1We do not adopt or rely on the Trial Examiner's findings, In that portion of theIntermediate Report entitled "Analysis and Conclusions; Object of the Picketing," withrespect to the events at the Korber Hats plant, beyond the admitted facts that such astrike occurred and that Korber Hats made shipments to Theo. Epstein and Sons despitethe strike.Nor do we adopt or rely on the Trial Examiner's characterization of theefforts of Scheinan, Respondent Union's business manager and agent, to secure the EpsteinCompany's cooperation as "frantic" or his findings concerning Scheinan's subjective think-ing and reasons for engaging in the conduct herein found violative of the Act.2We agree with the Trial Examiner that an object of the Respondent Union's picketingwas to induce and encourage the employees of Theo. Epstein and Sons and of the truckingcompanies which made deliveries to and pickups from that company to engage in a strikeor a concerted refusal in the course of their employment to perform services for theiremployers in order to force Theo. Epstein and Sons to cease doing business with andaccepting deliveries of shipments from Kerber Hats, Inc.However, the Trial Examiner'sconclusion of law to the effect that Respondent Union also sought to induce and en-courage the employees of the other tenants of the building in which the Epstein CompanyIs located is not supported by his factual findings or by the evidence in the record.Accordingly, we do not adopt this latter finding.3No specific exceptions have been filed to the Trial Examiner's recommended order.However, the Trial Examiner recommended, among other things, that the RespondentUnion be required to send signed copies of the notice to the Regional Director for postingby other tenants of the building in which Theo. Epstein and Sons is located, if such othertenants be willing.We have found that the Respondent Union's unlawful conduct was notshown to have been directed to -the employees of the other tenants. Accordingly, we shallnot include that requirement in our order.4In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an order." 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDofficer or other representative of the Respondent, be posted by it im-mediately upon receipt thereof and maintained by it for a period of60 consecutive days thereafter in conspicuous places, including allplaces where notices to its members are customarily posted.Reason-able steps shall be taken by the Respondent to insure that said noticesare no altered, defaced, or covered by any other material.(b)Mail a signed copy of said notice to each of its Locals in thecity of Baltimore with instructions to post same at the business officeand meeting hall of said Local for a period of 60 consecutive days inconspicuous places. It shall also send instructions to said Locals thatthey should take reasonable steps to insure that the notices are notaltered, defaced, or covered by any other material.(c)Mail signed copies of said notice to the Regional Director forthe Fifth Region, for posting by Theo. Epstein and Sons and by alltrucking companies in the Baltimore city area doing business withTheo. Epstein and Sons, the companies willing, at a place or placeswhere notices to their employees are customarily posted.(d)Notify the Regional Director for the Fifth Region in writing,within 10 days from the date of this Order, what steps it has takento comply herewith.APPENDIXNOTICE TO ALL MEMBERS OF UNITED HATTERS, CAP AND MILLINERYWORKERS UNION, AFL-CIO, IN THE BALTIMORE, MARYLAND,AREA, AND TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :AVE WILL NOTengage in,or induce orencouragethe employeesof Theo. Epstein and Sons, or of any other employer, by picket-ing or by any other conduct, to engage in a strike or a concertedrefusal in the course of their employment to use, manufacture,process, transport, or otherwise handle or work on any goods,articles,materials,or commodities or to perform any services,where an object thereof is to force or require Theo. Epstein andSons or any other employer to cease using, selling, handling,transporting, or otherwise dealing in the products of, or to other-wise cease doing business with, Korber Hats, Inc., or any otherproducer,processor,or manufacturer.UNITED MATTERS, CAP ANDMILLINERYWORKERSUNION, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainpostedfor 60 daysfrom the date hereof,and must not be altered, defaced, or coveredby any othermaterial. UNITED HATTERS, CAP & MILLINERY WORKERS UNION607INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor RelationsAct, as amended (hereinafter referred to as the Act), was duly heard at Baltimore,Maryland, on April 7, 1959, pursuant to notice of hearing served on all parties. Thecomplaint, issued on February 5, 1959, is based on a charge filed by Korber Hats,Inc. (hereinafter referred to as the Korber Company), on December 17, 1958,against United Hatters, Cap and Millinery Workers Union, AFL-CIO (hereinafterreferred to as the Respondent).The complaint alleges, in substance, that the Respondent, being engaged in a labordispute with the Korber Company at its plant in Fall River, Massachusetts, whereitwas conducting picketing activities, established a picket line at the entrance to thebuilding where the Epstein Company is a tenant at 38 Hopkins Place, Baltimore,Maryland. It further alleges that by engaging in picketing activities at the EpsteinCompany's place of business the Respondent engaged in, and induced and encouragedthe employees of the Epstein Company and the employees of other employers toengage in, a strike or concerted refusals in the course of their employment to per-form work for their respective employers and that objects of said picketing activitieswere (1) to force or require the Epstein Company and the other employers to ceasedoing business with the Korber Company, and (2) to force or require customersand suppliers of the Epstein Company and any other employer or person to ceasedoing business with the Epstein Company. It concludes that said conduct on thepart of the Respondent constitutes unfair labor practices within the meaning ofSection 8(b) (4) (A) of the Act.The Respondent, by its answer to the complaint, admits that it was engaged instrike and picketing activities against the Korber Company at its plant in FallRiver,Massachusetts, and that it also picketed the premises of the Epstein Companyin Baltimore between December 5, 1958, and January 22, 1959. It denies, however,that by its picketing activities at the Epstein Company it engaged in a strike againstthe Epstein Company or that it induced or encouraged the employees of the EpsteinCompany or the employees of any other employers to engage in a strike or a con-certed refusal in the course of their employment to perform work for their respectiveemployers or that it engaged in said picketing activities for the objects set forthin the complaint.At the hearing, all parties, except the Korber Company, entered their appearance,were represented by counsel, and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, to introduce evidence bearing on the issues,to argue the issues orally on the record and to file briefs and proposed findings.At the opening of the hearing counsel for the General Counsel, without objectionfrom counsel for the Respondent, submitted the transcript of testimony of witnessesof a 10(1) injunction proceeding brought before the United States District Court fortheDistrict ofMaryland, by the General Counsel against the Respondent.TheGeneral Counsel rested his case upon the submission of such record.Counsel forthe Respondent then indicated that the Respondent would not submit any evidenceto contradict the evidence contained in the transcript of testimony submitted by theGeneral Counsel and that it adopted said evidence as part of the Respondent's case,making an agreement with the General Counsel, on the record, that said testimonybe considered as a stipulation of facts from which the Trial Examiner could makehis findings and conclusions.Before the close of the hearing counsel for the Re-spondent made a motion to dismiss the complaint on the ground that the GeneralCounsel had not proved that the Respondent had committed a violation of Section8(b) (4) (A) of the Act. The Trial Examiner reserved ruling on said motion, whichis hereby denied for the reasons set forth hereinafter in this report.Counsel for theGeneral Counsel and counsel for the Respondent submitted briefs to the TrialExaminer which have been considered in the making of this report.Upon the entire record in this case I make the following:FINDINGS OF FACT1.BUSINESS OF THE KORBER AND EPSTEIN COMPANIESKorber Hats, Inc., the Charging Party in these proceedings, manufactures and sellshats at its plant and place of business located in Fall River, Massachusetts. In con-nection with its business operations it sells and ships substantial quantities of hatmaterials from its plant in Massachusetts to various wholesale distributors of hatsthat are located in States other than the State of Massachusetts. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDTheo. Epstein and Sons is a copartnership which conducts a business of purchas-ing and selling men's hats and caps at wholesale to various men's retail hat shopsand other retail establishments from its place of business located at 38 Hopkins Place,Baltimore, Maryland.During the 12-month period prior to the issuance of the com-plaint, it purchased and received hat materials, valued at in excess of $50,000, fromvarious hat manufacturers that are located in various States other than the StateofMaryland.During the same period it sold and shipped finished men's hats andcaps, which were valued at in excess of $50,000, to various men's retail hat shopsand other retail establishments located in States other than the State of Maryland.I conclude from the above facts that both the Korber and Epstein Companiesare, and have been at all times material herein, engaged in commerce within themeaning of Section 2(6) and (7) of the Act.If.THE LABOR ORGANIZATION INVOLVEDUnited Hatters, Capand MillineryWorkers Union, AFL-CIO,the Respondentherein, is,and at all times material hereinhas been,a labor organization within themeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESNo Conflicting TestimonyThere is no conflict of testimony in this case, the parties having stipulated, on therecord, that the testimony of the witnesses submitted by the General Counsel inSection 10(1) proceedings brought in the U.S. District Court be considered thetestimony of both parties in this proceeding. I have therefore credited the testimonyof those witnesses.The only conflict between the parties results from the divergentinferences and conclusions which each would have the Trial Examiner draw fromthe established facts.The following is a summary of those facts.Events Which Occurred Prior to December 5, 1958As indicated above, Korber Company is a manufacturer of hats, with its plantand place of business located in Fall River, Massachusetts. Sometime in September1958, the Respondent began a labor dispute with the Korber Company and there-after, beginning with on or about October 14, 1958, it engaged in strike and picketingactivities against that company at its plant in Massachusetts.Throughout the periodinwhich the events related below occurred, the Respondent's strike and picketingactivities against the Korber Company, mentioned above, were in progress.The Epstein Company business is conducted by Irvin Epstein and his father,Theodore Epstein, and brother, Gilbert Epstein.The father and brother spend mostof their time on the road soliciting hat and cap orders from the approximately 900men's retail hat shops and other retail establishments located in various States alongthe southeastern coast of the United States.Only 25 of these customers of theEpstein Company are located in the State of Maryland and of these only 13 are inthe city of Baltimore. Irvin Epstein takes care of the office and plant which arelocated in the top three floors of a five-story commercial building located at38 Hopkins Place, Baltimore, Maryand.The Epstein Company does not manufac-ture hats.It orders the hats to be made by various hat manufacturers located inother States, according to its specifications as to size, color, dimensions, materials,and styles.However, it receives the hats in unfinished form without linings or bands.After it receives the unfinished hats it assembles, finishes, and prepares them for ship-ment to its customers by placing them in hatboxes.The hatboxes are then placedin large cartons for transportation by motortruck to the retail shops.All but a fewof its shipments are made by independent motortrucking companies.The EpsteinCompany uses some of the large and well-known truck transportation companieswhich operate over a wide area along the eastern seaboard, such as McLean TruckingCorp., Bayline Transport Co., Wooleyhan Trucking Co., and Associated Transport,Inc.1Deliveries of unfinished hats and caps are also made by independent motor-trucking companies that operate in several States.These companies are engaged bythe hat manufacturers for that purpose.None of the hats or caps prepared for theretail trade by the Epstein Company have any markings or other lettering whichwould indicate to its customers what particular manufacturer had made the hats or11 take judicial notice of the well-known fact that the motortrucking industry in theeastern section of the United States has been generally organized and that the driversand helpers of the motoetrucking companies mentioned above are, In all probability,represented by locals of the International Brotherhood of Teamsters Union. UNITED HATTERS, CAP & MILLINERY WORKERS UNION609caps.The Epstein Company places its own linings in the hats and caps which haveits trademarks of "Holbert" or "Tepson" or "Headmaster."The hatboxes andcartons in which they are packed for shipment have the markings of the EpsteinCompany.As indicated above the Epstein Company's place of business is located in thetop three floors of a five-story commercial loft building located at 38 Hopkins Place,Baltimore,Maryland.On the street level or first floor of this building is located acheck-cashing firm known as The Citywide Check Cashing Company which sharesthe first floor space with another concern known as The Linen Art Novelty Company.These two firms have a separate entrance of their own on the north end of thebuilding line.The main entrance to the building is located on the opposite or southend of the building about 8 feet from the other entrance.Access to the upper floorsof the building is had through the main entrance located on the south end of thebuilding.Immediately beyond the doorway of the main entrance there is a smallvestibule which leads to a freight and passenger elevator facing the main entrance.The elevator is operated by an employee of the landloard of the building.On thesecond floor of the building there is located the plant of a linen manufacturing con-cern known as Duchess Linen Manufacturing Company.This company manu-factures linen products which it ships out of the building to its customers.Therecord, however, does not show how many workers it employs at its plant or how itships its products.The elevator operator and the employees of both the DuchessLinen Manufacturing Company and the employees of the trucking companies whichmake deliveries of goods and materials to the Epstein and Duchess companies aswell as the employees of the trucking companies which make pickups of productsfrom the tenants in the building must pass through the doorway of the main en-trance in order to perform their work inside the building.At the time the events related below occurred, the Epstein Company employedonly one employee, named Willard Wagner, who is its shipping clerk and errandboy.Wagner also assists Irvin Epstein in finishing, preparing, and packing the hatsand caps in boxes for shipment to the Epstein Company customers.Wagner also, attimes, assists the truckmen of the common carriers who bring materials to theEpstein Company premises as well as the truckmen of the common carriers whomake the pickups of orders from the Epstein Company premises for shipment to itscustomers.On occasions Wagner carries small orders to the post office for ship-ment by parcel post.During the times that Wagner assists the truckmen he helpsthem to unload or load the trucks.When the cartons of hat materials are beingbrought to the Epstein Company premises he helps the truckmen remove the cartonsfrom the trucks and carries them into the building, and into the freight elevatorfor transportation to the Epstein Company premises.When he helps the truckmenwho make shipments to the Epstein customers, he carries the cartons into the ele-vator.At street level he helps carry the cartons to the trucks stationed in the streetin front of the building.Deliveries of hat materials and goods to the EpsteinCompany premises occur daily and at all hours of the day. The shipments from theEpstein Company are usually made in the afternoon. From two to six separateshipments are made each day throughout the year depending upon the season.Irvin Epstein testified that almost all of the orders it receives from its customersare obtained by his father and brother who spend most of their time traveling to theretail establishments to obtain the orders.On rare and infrequent occasions a localhat shop from the city area of Baltimore may telephonein anorder and later sendits representative to pick up the order.During the period in question only 10 suchlocal merchants called in their orders and picked up their shipment.Sometime during the latter part of September 1958 Jesse Scheinan, the businessmanager and agent of the Respondent who has charge of the Respondent's affairsin the Baltimore area, telephoned the Epstein Company to inform Irvin Epstein thatthe Respondent was then engaged in a labor dispute with the Korber Company.At that time Scheinan informed Epstein that soon there would be "trouble" at theKorber plant in Fall River, Massachusetts, and that he was calling to give theEpstein Company warning to place its orders for straw hats, which the EpsteinCompany usually purchased each year from the Korber Company, with some otherhat manufacturer. Scheinan further explained to Epstein that within a short time nohats would be coming out of the Korber plant and advised him that he should pre-pare himself for such an eventuality.Epstein told Scheinan at that time that hewas not concerned because he had already obtained and sold most of his supplyof straw hats for that year and that it was too early to place orders for straw hatsfor the next spring and summer seasons.On or about October 14, 1958, the Re-spondent commenced strike and picketing activities at the Korber plant in Fall River,525543-60--vol. 124--40 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDMassachusetts.While the Respondent's strike and picketing activities at the Korberplant were going on and specifically on or about December 3, 1958, Scheinan againcalled Epstein to inform him that the Korber Company was making a shipment of44 cartons of straw hats to the Epstein Company and asked Epstein whether hewould accept or refuse the shipment.When Epstein replied that he would acceptthe shipment, Scheinan warned him that if he did so the Respondent would place apicket line in front of the building.Epstein facetiously remarked to him that thepickets would look peculiar patrolling in front of the fourth story of the buildingbut Scheinan again demanded of Epstein whether he would accept or refuse theshipment.When Epstein again told Scheinan that he would accept the shipmentScheinan hung up the receiver of the telephone and abruptly ended the conversation.On the following day, December 4, 1958, the shipment of 44 cartons of straw hatsfrom the Korber Company arrived at the Epstein Company premises and Epsteinaccepted the shipment.Events Which Occurred On and After December 5, 1958On December 5, 1958, the Respondent established a picket line at the main en-trance of the building where the Epstein Company is a tenant. The pickets patrolledthe whole width of the building covering the main entrance and up to the entranceof the Citywide Check Cashing Company. The pickets carried picket signs whichcontained the following legend:T. Epstein and Sons sells nonunion hats made by Korber Hat Company.Do not buy Korber Hats.The Respondent's name was on the lower portion of the picket sign.In the beginning the Respondent's pickets patrolled every day and continuouslyduring the work hours of the day. Since deliveries of hat materials from the hatmanufacturers were made daily and at all times of the day, the truckdrivers of theindependent trucking companies who made deliveries of hats to the Epstein Companypremises were required to pass through the picket line in order to carry the cartonsof materials to the elevator and up to the Epstein Company premises.Likewise itwas necessary for the truckdrivers of the independent trucking companies who madepickups of cartons of hats from the Epstein premises to pass through the picket lineto enter the building in order to pick up the cartons of hats being shipped by theEpstein Company to its customers.All other employees, such as the elevatoroperator and the Epstein Company shipping clerk and the employees of the DuchessLinen Manufacturing Company, were also required to cross the picket line to go totheir places of work inside the building.None of these employees, however, re-fused to cross the picket line.There was no actual interruption with the businessoperations of the tenants in the building and, except for one incident related below,the pickets made no attempt to prevent the employees from entering or leaving thebuilding.The picketing activities became irregular and sporadic toward the latterpart of December 1958. It ceased altogether on January 22, 1959.At one time inDecember 1958 the weather was so cold that the pickets huddled in the doorway ofthe main entrance to the building to protect themselves from the cold wind.On suchoccasions they held the picket signs before them facing the street.Willard Wagner, the Epstein Company's shipping clerk, testified that on one occa-sion during the month of December he went down to the street to help a truckercarry cartons of hat materials up to the Epstein Company premises.While he wascarrying a large carton of materials on his way into the building toward the freightelevator one of the pickets blocked his passage and would not let him pass.Wagnerpolitely requested him to step aside, but the picket still refused to let him go through.Wagner then pushed the picket aside with the box and proceeded on his way to thefreight elevator.When he returned to the street to pick up another carton of hatmaterials from the truck the same picket shoved him and ridiculed him.With the exception of this incident there is no other evidence in the record toindicate that any of the Respondent's agents or pickets ever talked to the employeesthat passed through the picket line each day as they entered or left the building.The Issues and Contentions of the PartiesThe only real issue presented in this case is whether the Respondent's act of estab-lishing and maintaining its picket line at the main entrance to the building wherethe Epstein Company is a tenant induced and encouraged the employees of neutralemployers, who were required to pass through the picket line, not to perform workinside the building.The Respondent does not contest the General Counsel's con- UNITED HATTERS, CAP & MILLINERY WORKERS UNION611tention that an object of the picketing was to bring pressure on the Epstein Companyto cease buying hats from the Korber Company. In fact it impliedly concedes thisto be the fact in its brief. It insists, however, that the only means it used to bringpressure upon the Epstein Company to yield to its request was to make a publicannouncement through signs carried by pickets patrolling in front of the buildingtelling the whole world that the Epstein Company was selling nonunion hats madeby the Korber Company and appealing to all the customers of the Epstein Companynot to buy Korber-made hats. It also insists that its picket line cannot and shouldnot be considered as evidence of inducement and encouragement of neutral employeesin this case because, it contends, the legend on its picket signs clearly indicated toeveryone that it was directed to customers only. It argues that because of this theemployees could not have construed the picketing as a signal or invitation to themto stay away from their work or to refuse to cross the picket line. It contendsfurther that the only purpose it had in mind in establishing its picket line was topersuade the Epstein Company customers not to buy Korber hats. It insists that itsintention was to use the picket line only as a means of persuading the EpsteinCompany and not to persuade neutral employees. It finally argues that the neutralemployees understood this to be so because they disregarded the picket line andcrossed it during the entire period of the picketing activities.The General Counsel contends, on the other hand, that the Respondent had morethanmere "customer picketing" in mind when it established and maintained itspicket line in front of the building where the Epstein Company is a tenant.Hecontends that the Respondent knew or was in a position to know that very few ofthe Epstein Company customers ever came to the building to pick up their ordersand that it also knew that the entrance to the building was used constantly and allhours of the day by neutral employees who had to enter the building in the course oftheirwork.It particularly knew, he asserts, that the truckdrivers of independenttrucking companies frequently had to enter and leave the building when theycarried cartons to or from the Epstein Company premises.Also, he argues, theRespondent knew there were other neutral employers in the building whose em-ployees had to cross the picket line to go to their places of work in the building.The General Counsel contends that because it knew all these things and whateffect a picket line generally has upon employees who have to cross it in order togo to their places of work, it should be held to have intended that its picket linewould induce and encourage the employees to stay away from their places of workor to engage in a concerted refusal to perform work in the course of their employ-ment.The Respondent answers this by saying that such was not its intent andthat the employees understood that the picket line was not directed to them becauseallof them crossed the picket line during entire course of the picketing activitiesand that there was no disruption of the business of the tenants in the building becauseof the picket line.The General Counsel counters this with the argument that theRespondent cannot claim any credit from the fact that the neutral employees crossedthe picket line. In the first place, he says, there is no evidence that they did so be-cause of anything the Respondent said to them during the picketing or that it tookany other action to indicate that they could cross the picket line freely.On thecontrary, he points out, the Wagner incident indicates that the pickets understooditwas being directed to the employees.Finally he points out that in this type ofcase where the Respondent was clearly bringing economic pressure upon an inno-cent secondary employer to force it to cease doing business with another employer,the fact that the neutral employees crossed the picket line only shows that the in-ducement, although intended, proved unsuccessful and that such proof cannot beconsidered as a defense to the unfair labor practice committed.This is essentiallythe Board's position as stated in theAssociated Wholesale Grocery of Dallascase,118 NLRB 1251. The General Counsel further points out in his brief that theBoard has repeatedly held that where a labor organization establishes a picket lineat employee entrances of a neutral secondary employer to bring pressure upon himto cease doing business with another employer the act of picketing, without more,is sufficient evidence of inducement and encouragement of employees and satisfiesthe requirement of such proof under Section 8(b) (4) of the Act.He concludesfinally that since the object of the Respondent here was clearly to force the EpsteinCompany to cease doing business with the Korber Company, the Respondent cannotavoid the legal consequence of its picketing activities by the simple device of puttingsome words on its picket signs indicating an appeal to a few customers of the neutralemployer not to buy the products of the struck employer.For the reasons indicated below I find merit to the contentions and argumentsmade by the General Counsel and reject those made by the Respondent's counsel. 612DECISIONSOF NATIONALLABOR RELATIONS BOARDAnalysis and ConclusionsObject of the picketingI have found that prior to the picketing the Respondent's agent, Jesse Scheinan,requested Irvin Epstein that the Epstein Company cease receiving deliveries of hat.materials from the Korber Company. I have also found that 2 days before thepicketing activities commenced, Scheinan, in a conversation with Irvin Epstein,threatened to picket the building where the Epstein Company is a tenant if he-accepted the 44 cartons of straw hats which the Korber Company was sending tothe Epstein Company. I have also found that on or about December 4, 1958, theday before the picketing commenced, the Epstein Company accepted the shipmentof the 44 cartons of straw hats which Scheinan had told Irvin Epstein was being.made by the Korber Company. I have also found that on the following day,December 5, 1958, the Respondent made good its threat and established its picket:line at the main entrance to the building where the Epstein Company is a tenant.Although a request by a striking union, made directly to a neutral employer whodoes business with the struck employer, that it cease its business relations with thestruck employer and even a threat to picket him if he does not do so, are not, inthemselves, violations of the Act, the Board and the courts have frequently held that.such statements may be considered in determining whether picketing activities sub-sequently engaged in by the union were designed to bring unlawful boycott pressureupon the neutral employer by inducing his and other neutral employees to engage in.strikeaction to accomplish the union's objective.SeeN.L.R.B. v. AssociatedMusicians, Local 802, AFL,226 F. 2d 900 (C.A.2); N.L.R.B. v. Denver Building-and Construction Trades Council,193 F. 2d 421, 423-424 (C.A. 10).Viewing, therefore, the Respondent's act of establishing its picket line at theEpstein Company's premises in the light of the Respondent's request and its threat.made to Epstein immediately before the act of picketing took place, I have nodifficulty in concluding that one of the purposes of the Respondent's picket line was.to cause the Epstein Company to suffer economic loss by disrupting its business.operations and to involve its employees and the employees of other neutral employerswho did business with or performed services which were beneficial to the EpsteinCompany's business, in the labor dispute which it had with the Korber Company.-That it sought to inflict economic loss on the Epstein Company but cutting off its-flow of materials from other hat manufacturers is patently clear to me from a con-sideration of the setting and background against which the picketing activities wereinitiated and all of the circumstances which accompanied the picketing activities.Because of this setting and background and the surrounding circumstances, I cannotaccept the Respondent's explanation that the only purpose it had in mind when itplaced a picket line in front of the Epstein premises was to publicize its dispute with-the Korber Company and to appeal to the Epstein Company's customers not to buyKorber-made hats.On the contrary I find and conclude that one of the purposes, ifnot the only purpose, with which the Respondent established its picket line at themain entrance to the building was to bring economic pressure upon the EpsteinCompany to stop purchasing hats from the Korber Company and that it sought toaccomplish this by attempting to prevent other hat manufacturers from making.deliveries of their products to the Epstein Company.As part of this plan it usedthe picket line to induce the drivers of trucking companies, engaged by such othermanufacturers, not to cross its picket line on their way to make their deliveries tothe Epstein Company premises.In order to fully understand how I have reached the above conclusion, a detailedanalysis of the circumstances which surrounded the establishment and the mainte-riance of the picket line by the Respondent is appropriate at this time.It should be recalled that when the first request was made by the RespondentUnion's agent, Scheinan, to Irvin Epstein in September of 1958, Epstein did not thenreject Scheinan's request.He only told Scheinan that he was not placing any orders .with the Korber Company at that time because it was too early in the season todo so. Scheinan apparently was satisfied then that Epstein might be induced tocooperate with the Respondent in the event its dispute with the Korber Companywas not settled by the time the Epstein Company was ready to place its orders forstraw hats for the next season.About the middle of October 1958 the Respondentwas forced to declare a strike against the Korber Company and to establish a picketline at its plant to enforce its demands.However, the Korber Company resisted'the strike and kept its plant in production hiring strike replacements to make itsproducts.The strike and picketing activities at the Korber plant proving un-successful, the Respondent looked around for other means to bring economic pres-sure against the Korber Company.By the early part of December 1958 it was . UNITED HATTERS, CAP & MILLINERY WORKERS UNION613clear to Scheinan that unless he took other action the Respondent's strike was lost.Pressure on the Korber Company customers to stop buying its product was theanswer. It is with this background and setting that Scheinan made his telephonecall to Epstein on December 3, 1958. It explains the frantic efforts by Scheinanto get Epstein to agree not to accept the shipment of 44 cartons of straw hats whichwere on their way from the Korber plant.Scheinan knew that the drivers of thetrucking companies being used by Korber could not be relied upon to stop makingdeliveries to its customers because they were disregarding the Respondent'spicketline at the Korber plant.He also knew,afterDecember 3, 1958, that Epsteincould not be persuaded directly to stop buying the Korber products.He decidedthen to bring pressure against the Epstein Company by placing a picket line infront of the building where it is a tenant.It is clear to me that when Scheinan decided to do this he was not thinking ofthe pressure he could put on the Epstein Company through its customers becauseonly a few orders were ever picked up by customers from the Epstein Companypremises.I cannot believe that Scheinan thought that he could convince the EpsteinCompany bydepriving it of these few local orders.I find rather that he was think-ing of the more effective method of bringing pressure on it by depriving it of itsflow of hat materials from the other hat manufacturers.To make this plan succeed,however, it was necessary to secure the cooperation of the drivers of the truckingcompanies that brought these materials to the Epstein Company premises.The"formidable weapon" of the picket line was the answer to his problem and he usedit.That the plan was not successful does not prove that he did not want it to succeed.Perhaps the employees did not feel like cooperating with him for reasons of theirown wholly unconnected with the picket sign legend.Perhaps also the TeamstersUnion, having been expelledfrom the AFL-CIO, of which the Respondent is amember, had told its locals not to have their members respect picket lines set upby AFL-CIO labor organizations.We can only speculate about this.On therecord as it stands we cannot determine why they did not respect the Respondent'spicket line.One thing appears clear,however, and it is that there is no proof toindicate that the reason the employees crossed the picket line was because theRespondent's agents or pickets toldthem theycould do so.Since the Respondent claims, in effect,that it told them they could do so by thelanguage on its picket sign, a look at the picket sign legend is now in order to deter-mine whether its message was so plain that the employees could not fail to under-stand that the picket line was not being directed to them and that they could crossit freely.Aclose examination of the language on the picket signs used by theRespondent reveals a curious fact. It did not address the picket signs to any per-son or group of persons in particular.It did not state "Notice to Public Only" or"Notice to Epstein Company Customers"or "Notice to Patrons."Experiencedlabor representatives know that these are the usual headings on picket sign legendswhen "customer picketing"is intended.Scheinan,however, chose to omit such aheading from his picket signs.Then he made a general announcement: "TheoEpstein & Sons sells non-union hats made by theKorber Company."It is clearthat this was a statement intended for the whole world, including the neutral em-ployees, informing that the Epstein Company was selling articles made by "non-union" labor.Fearing,perhaps, that left alone this statement might involve him toomuch with the law,Scheinan added the words "Don't buy hatsmade byKorber Hats,Inc."He thus cleverly created the issue in this case as to whether the picket signwas an appeal directed only to Epstein Company customers.When he did this, itmust have been with tongue in cheek since he surely was aware of the fact that onlya handful of Epstein Company customers ever came there and that cutting theirbusiness off would not really hurt the Epstein Company. It is clear from this thatthe picket signs were intended as more than"customer picketing."The language isfar from clear as an appeal directed solely at the Epstein Company customers.Surely there is nothing on the picket signs which told the employees that the picket-ing was not being directed to them and that they could cross the picket line freely.It is therefore reasonable to infer and I find that Scheinan placed the picket linewhere he did and used the general language on the picket signs that he did becausebe hoped that some truckdrivers of the trucking companies engaged by the other hatmanufacturers that supplied the Epstein Company would be induced not to cross thepicket line when they arrived in front of the building with their trucks on their wayto delivering cartons of hats to the Epstein Company premises,and he had goodhope and expectation that this result might come about.Truckdrivers of large andwell-known trucking companies that operate in more than one State have generallybeen organized and usually do not cross picket lines.The message that EpsteinCompany was selling articles made by nonunion employees could be expected to have 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDa definite effect upon them.He would try it, and even if it succeeded only par-tially, itwould disrupt Epstein's business and force it to surrender.That the firstdrivers who saw the signs did not heed the message did not discourage him.Hekept his pickets on the job, even during the freezing weather, in the hope and expecta-tion that some drivers who had not come there before would refuse to cross thepicket line.Certainly he did not go through the trouble of doing all this to stop onlya handful of Epstein Company customers from buying a few orders of hats fromthe Epstein Company.In view of the above I conclude that the inclusion of the words "Don't buy KorberCompany hats" on the picket signs was a sham and a subterfuge to avoid the con-sequences of what the Respondent knew to be an unlawful act and to provide itselfwith an argument or contention in the event a secondary boycott charge was filedagainst it by either the Korber or Epstein Company.In any event, irrespective of whether Scheinan deliberately chose to use generallanguage on his picket sign legend or that he did not thereby intend his picket lineto induce the neutral employees, I find that under the conditions and in the settingin which the picketing activities took place, the picket line had a good likelihood ofbringing influence and persuasion to bear upon the neutral employees not to performwork behind it.For these reasons I find and conclude that the Respondent's picket line constituteda direct appeal to the neutral employees not to perform work beneficial to theEpstein Company.The fact that it may have been intended also as an appeal tothe Epstein Company customers is no defense.Ialso find and conclude that the picket signs did not "make it plain" to theneutral employees that it was directed solely to the customers of the Epstein Com-pany.In this connection also I am impressed by the fact that during the entirecourse of the picketing, which extended over a period of some 6 or 7 weeks duringthe months of December 1958 and January 1959, none of the Respondent's agentsor pickets made any efforts, either by words spoken to the employees or by anyaction taken in connection with its picketing, to make it clear to them that the picketline was not being directed to them and that they could cross the line freely.On thecontrary I am compelled to conclude that the Respondent did not wish to give suchan impression to the employees. It certainly did not give instructions to its picketsto inform the employees that they could cross the picket line freely. I infer thisfrom the incident which occurred during the picketing when one of the picketsattempted to prevent Wagner, the Epstein Company shipping clerk, from helpingthe trucking company employee make deliveries of hat materials to the EpsteinCompany premises.The evidence concerning this incident was submitted to theUnited States District Court by the representative of the General Counsel in connec-tion with the Section 10(1) proceeding.The Respondent did not call the picket inquestion or any other picket to explain or contradict the testimony of Wagner eitherat that time or subsequently at the hearing in the instant proceedings.Neither did itcall any of its agents to testify that the picket in question had acted contrary to theRespondent's instructions.There is no explanation on the part of the Respondent asto its failure to call these persons to testify concerning these matters. I infer andfind from this not only that the Respondent did not give its pickets instructions toinform the employees that they could cross the picket line freely but also that thepickets themselves believed that the purpose of the picket line was to prevent theneutral employees from making deliveries of materials to the Epstein Companypremises.Ihave examined all of the above circumstances accompanying the picketingactivities of Respondent in order to determine whether there could be some supportin the record for the Respondent's contention that it established its picket line at theentrance to the building where the Epstein Company is a tenant only to influencecustomers and not employees. I am compelled to conclude that this explanation ofthe Respondent does not jibe with the surrounding circumstances and the setting inwhich the picketing activities were established and maintained. I cannot escape theconviction that the Respondent established its picket line where it did, at least inpart, to influence and persuade the employees of neutral employers not to enter thebuilding to make deliveries of materials to the Epstein Company premises.Even ifone of the Respondent's purposes was to appeal to the few customers who might havehad occasion to come to the Epstein premises to pick up an order, I am convincedthat the Respondent also desired, by its picketing, to exert influence and persuasionon neutral employees not to make deliveries of materials to or pickups of productsfrom the Epstein Company premises. I therefore conclude that at least one of thepurposes of the picket line was to induce and encourage the employees of neutralemployers and that the Respondent engaged in such conduct to accomplish its UNITED HATTERS, CAP & MILLINERY WORKERS UNION615object of compelling the Epstein Company to cease accepting further deliveries of hatmaterials from the Korber Company.The Law Applicable to the CaseThe Supreme Court of the United States has clearly enunciated some proposi-tions of law concerning the nature and purpose of an industrial picket line. It hasclearly adopted the legal proposition that industrial picketing is more than a merecommunication of ideas to all who come in contact with the picket line. It recog-nizes clearly that the very presence of a picket line may induce persons who comein contact with it to take action of one kind or another quite irrespective of the natureof the message or the appeal contained on the picketsigns.It holds that the verypurpose of a picket line is "to exert influences" and that it produces consequencesdifferent from other modes of communication. It recognizes that it "evokes re-sponses and exacts loyalties" which are unlike those which flow from appeals by theprinted word only. SeeInternational Brotherhood of Electrical Workers, Local 501,et at. v. N.L.R.B.,341U.S. 694, 700; andHughes et al. v. Superior Court ofCalifornia,339 U.S. 460, 464-465.The Supreme Court has also held that thewords "inducement and encouragement of employees" as used in Section 8(b) (4) ofthe Act comprehends all forms of exerting influence or persuasion upon employeesto engage in strike action.See International Brotherhood of Electrical Workers,Local 501, et al. v. N.L.R.B., supra.But the Supreme Court did not specificallyhold that the response or action which a picket line produces upon employees isthat they refuse to perform work behind it. It did not spell out the particular formof loyal action which is expected of employees when they were faced with a picketline inthe course of their daily labors.This answer was later provided by the NinthCircuit Court of Appeals in the case ofPrinting Specialties and Paper ConvertersUnion, Local 388 v. LeBaron,171 F. 2d 331, 334. In that case the court clearlystated that a picket line is an invitation to all employees to cooperate with thepicketing union by not performing work behind the picket line.From the language used by the courts in the above cases the Board has evolvedthe labor law doctrine or legal proposition that a picket line induces action whollyunrelated to the literal appeal of the signs carried by the pickets and that the use bya union of the traditional industrial picket line before employee entrances has thetendency and effect of exerting influence and persuasion upon employees not to crossthe line to perform work behind it.The Board has recently stated its position asfollows: (1) The maintenance of the traditional picket line before employee en-trances-wholly apart from the literal appeal of the signs carried by the pickets-constitutes an act of inducement or encouragement of employees who must performservices behind the picket line, to engage in a concerted refusal to perform services fortheir employer; and (2) such picketing-whether or not it succeeds in bringing abouta strike or concerted refusal by employees to perform work-is within the reach ofSection 8(b) (4) of the Act, if it is directed to one of the objectives therein pro-hibited.SeeIndustrial Chrome Plating Co.,121NLRB 1298and cases cited infootnote 9.The courts in several recent cases, which have a factual situation sub-stantially similar to the instant case, have sustained the Board's general position thatlabor organizations use a picket line to exert influence upon and persuade employeeswho come in contact with it not to cross the line to perform work behind it.2Although the Second Circuit Court of Appeals has on two occasions criticized theBoard's application of this legal proposition in special situations which, it believed,required particular findings as to the actual intent with which the picketing unionestablished its picket line 3 in another case in which there were no special circum-stances which required a specific finding of actual intent, it adopted and applied thegeneral proposition, enunciated by the Ninth Circuit Court of Appeals, that thenormal purpose of a picket line is to influence and persuade employees not to crossthe line to perform work behind it.2Dallas GeneralDrivers,Warehousemen & Helpers, Local No. 745, AFL-CIO(Asso-cia-tedWholesaleGroceryof Dallas), 118 NLRB 1251, enfd. 264 F. 2d 642 (C.A. 5) ;Laundry, Linen Supply & DryCleaning Drivers,Local928(SouthernService Co.),118NLRB 1435, enfd. 262 F. 2d 617(C.A. 9) ; AssociatedMusicians,Local 802, AFL(Gotham Broadcasting Corp.),110 NLRB 2166, enfd. 226 F. 2d 900 (C.A. 2), cert. denied351 U.S. 962.aN.L.R.B. v. BusinessMachine and Office Appliance Mechanics Conference Board, etc.(Royal TypewriterCo.), 228 F. 2d 553;N.L.R.B. v. Local 50, Bakery & ConfectioneryWorkers International Union (Arnold Bakers, Inc.),245 F. 2d 542.4N.L.R.B. v.AssociatedMusicians,Local 802,AFL (GothamBroadcasting Corp ),supra. 616DECISIONSOF NATIONALLABOR RELATIONS BOARDAs a Trial Examiner of the Board I am bound to follow the Board's precedentsand to apply its general theory that a picket line, without more,is aninducement andencouragement of employees not to cross the line to perform work behind it.How-ever, I have carefully examined all of the circumstances which accompanied thepicketing to determine whether there are any special considerations which wouldmake the application of the Board's rule inconsistent with the facts or legally doubt-ful.I have found no such special circumstances present in this case.On the con-trary, I have found that the case is one which makes the application of the Board'srule particularly appropriate.The Respondent in its brief has urged that there is a special circumstance presentin this case which prevents the application of the Board's rule. It points out that thefact that none of the neutral employees refused to cross the picket line makes theapplication of the Board's rule inapplicable, both factually and legally.To supportits argument it cites theRoyal TypewriterandArnold Bakerscases cited above inwhich the Second Circuit Court said the Board was not warranted in applying itsrule.But a close examination of those cases reveals that in addition to the factthat the employees crossed the picket line and performed their work, there wasanother special circumstance which, considered in the light of that fact, impelled thecourt to refuse to apply the Board's rule. In theRoyal Typewritercase, the courtnoted that the picketing union took steps to "make it plain" to the neutral employeesthat they should cross the picket line and continue to perform their work behind it.This special circumstance coupled with the fact that the employees did cross theline and performed their work behind it, impelled the court not to apply the Board'srule and to require a specific finding as to the intent with which the union estab-lished its picket line.Since the Trial Examiner and the Board had not made sucha finding it felt it wasnot ina position to enforce the Board's order.In theArnold Bakerscase the court again found a special circumstance in addi-tionto the fact that the employees crossed the picket line and performed their usualwork behind it. In that case the court found evidence in the record which indicatedthat the picketing union had made it clear to the employer being picketed and hisemployees that all it was seeking to do was to convince the employees to join itsranks as members. It noted particularly that the union had given clear instructionsto its pickets to tell the employees, if they asked, that they were not being solicitedto engage in strike action and that they should cross the picket line and go to work.Italso found that the pickets followed these instructions and so informed the em-ployees who were curious to know what the purpose of the picket line was.It is clear, therefore, that in each case there were special circumstances whichmade the fact of the employees having crossed the picket line and performed theirwork particularly significant. In theAssociationMusicianscase,supra,decided bythe same court, there were no special circumstances in addition to the fact that theemployees crossed the picket line and performed their work.There the courtattached no significance to that fact and did not hesitate to apply the Board's rule.Since I have found that there are no special circumstances in this case which makethe Board's rule inappropriate, I cannot give the fact that the employees crossed thepicket line and performed their work any significance.My examination of the set-ting and the circumstances in which the picketing activities took place not only makesitparticularly. appropriate to apply the Board's rule but confirms the general in-ference which the Board draws from the fact that the act of picketing takes placewhere neutral employees must pass in order to perform their daily work.Thus,the fact that the Respondent failed to clearly limit its picket sign legend to theEpstein Company customers; that it failed to inform the employees, by either wordsor actions taken concomitant with its picketing activities, that they could and shouldcross the picket line freely to perform their work behind it; and finally that it failedto instruct its pickets that the picket line was not being directed at neutral employeesand to so inform them if asked, all make the application of the Board's rule appro-priate and lead to the conclusion that the Respondent intended and desired the neutralemployees to engage in strike action.In a recent case 5 the Board made it clear that where the picketinguniondoes nottake steps to "make it plain" to the neutral employees that they could, and shouldcross the picket line to perform their work behind it, the fact that the employeescrossed the line and performed their work has no significance and is not a defenseto the charge.6 District Distributors, Incorporated,122 NLRB 1259. UNITED HATTERS, CAP & MILLINERY WORKERS UNION617Respondent advances the further argument that the Board and the courts haverecognized the right of a striking union to engage in secondary picketing at theplace or places of business of all those who buy the products of the struck employer-whether they be wholesalers or retailers-in order to appeal to the customers of thoseestablishments not to buy the products made by struck employers. I readily con-cede that a striking union has that right but I hold that it must exercise that right insuch a manner and under such conditions that neutral employees who must crossthe picket line to perform work at the premises being picketed are clearly informedby the striking union that the picket line is not meant for them and that they canand should cross it to perform their work behind it. I find and conclude from a care-ful examination of the record as a whole that the Respondent did not make it clearto the neutral employees who had to cross its picket line to perform work in thebuilding where the Epstein Company premises are located that its picket line was notmeant for them and that it took no steps to inform them that they could cross thepicket line freely and perform their usual work behind it.On the contrary, I havefound that the Respondent conducted its picketing activities in such a manner andunder such conditions as to lead employees to believe that the picket line wasaddressed to them, and that they were expected not to cross it.Ultimate Fact Conclusions1.Between on or about December 5, 1958, and January 22, 1959, the Respond-entmaintained a picket line at the main entrance to the building located at38 Hopkins Place, Baltimore, where the Epstein Company and other neutral em-ployers are tenants and conduct their business.2.The Respondent placed its picket line in front of the building mentioned aboveand conducted its picketing activities at that place in such a manner and under suchconditions as to induce and encourage the employees of neutral employers who hadto cross its picket line to perform work in said building, to engage in a strike or aconcerted refusal to perform work for their respective employers.3.An object of the picketing activities of the Respondent mentioned above wasto compel the Epstein Company to cease using, selling, handling, transporting, orotherwise dealing in products manufactured by the Korber Company and to ceasedoing business with it.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, described above, occurring in connection withthe operations of the Epstein and Korber companies, described above in section I,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has violated Section 8(b) (4) (A) of the Act,itwill be recommended that it cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.CONCLUSIONS OF LAW1.The Epstein Company and the Korber Company are employers engaged incommerce within the meaning of Section 2(6) and (7) of the Act.2.United Hatters, Cap and Millinery Workers Union, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3.By inducing and encouraging employees of the Epstein Company and of otherneutral employers who are tenants of the building located at 38 Hopkins Place,Baltimore, and the employees of independent trucking companies making deliveriesof materials to and pickups of products from the premises of said tenants, to engagein a strike or concerted refusal in the course of their employment to perform servicesfor their respective employers with an object of forcing or requiring the EpsteinCompany to cease doing business with the Korber Company, the Respondent engagedin conduct which violated the provisions of Section 8(b) (4) (A) of the Act.4.The activities of the Respondent described above constitute unfair labor prac-tices within the meaning of Section 8(b)(4)(A) of the Act.[Recommendations omitted from publication.]